—Appeal from a judgment of Onondaga County Court (Fahey, J.), entered June 14, 2001, convicting defendant after a jury trial of criminal possession of a weapon in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a jury trial of criminal possession of a weapon in the third degree (Penal Law § 265.02 [former (4)]). County Court properly denied defendant’s Batson challenge with respect to a black female prospective juror. The court properly determined that the prosecutor’s explanation for exercising a peremptory challenge with respect to that juror was race-neutral and that defendant failed to meet his ultimate burden of establishing that the explanation was a pretext for racial discrimination (see People v Simmons, 171 AD2d 1053, affd 79 NY2d 1013; People v Diaz, 269 AD2d 766, lv denied 95 NY2d 852; see generally People v Payne, 88 NY2d 172, 181). The verdict is not against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495), and the sentence is not unduly harsh or severe. Present — Green, J.P., Hayes, Hurlbutt, Gorski and Lawton, JJ.